         Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 SOCORRO VILLAMIL
 c/o 519 H Street NW
 Washington, DC 20001
 (Prince George’s County)

 ISABEL HERRERA
 c/o 519 H Street NW
 Washington, DC 20001
 (Prince George’s County)

        Plaintiffs,

 v.                                                        Civil Action No. __________________
 EL BUCANAS CAFE, INC.
 d/b/a EL BUCANAS CAFE
 5409 Kenilworth Avenue
 Riverdale, MD 20737
 (Prince George’s County)

 FRANCISCO RAUL OSORIO GUZMAN
 a/k/a RAUL OSORIO
 1008 Pembridge Court
 Bowie, MD 20716
 (Prince George’s County)

        Defendants.


                                       CO MPLA INT

1.     While Plaintiffs worked at El Bucanas Cafe, Defendants paid Plaintiffs 7.00 per hour —

less than the federal, Maryland, and Prince George’s County minimum wages. Moreover, Defend-

ants did not pay Plaintiffs overtime wages for their overtime hours. Finally, Defendants did not

pay Plaintiff Herrera for all the hours that she worked in her final week of employment.
          Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 2 of 11



2.      Plaintiffs bring this action against El Bucanas Cafe, Inc. and Francisco Raul Osorio Guz-

man (“Defendants”) to recover damages for Defendants’ willful failure to pay minimum, overtime,

and regular wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.;

the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.;

and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. & Empl. Art.,

§ 3-501 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a majority

of the Maryland parties reside in this district and division, and because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occurred in this district and division.

                                               Parties

5.      Plaintiff Socorro Villamil is an adult resident of Prince George’s County, Maryland.

6.      Plaintiff Isabel Herrera is an adult resident of Prince George’s County, Maryland.

7.      Defendant El Bucanas Cafe, Inc. is a Maryland corporate entity. It does business as El

Bucanas Cafe. Its principal place of business is located at 5409 Kenilworth Avenue, Riverdale,

MD 20737. Its resident agent for service of process is Raul Osorio, 11001 Glenshire Drive, Glenn

Dale, MD 20769.

8.      Defendant Francisco Raul Osorio Guzman is an adult resident of Maryland. He resides at

1008 Pembridge Court, Bowie, MD 20716. He is an owner and officer of Defendant El Bucanas

Cafe, Inc. He exercises exclusive control over the operations of El Bucanas Cafe, Inc. — including

its pay practices.




                                                  2
          Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 3 of 11



9.      Defendants own and operate the restaurant El Bucanas Cafe, located at 5409 Kenilworth

Avenue, Riverdale, MD 20737.

                       Factual Allegations Specific to Plaintiff Villamil
10.     Plaintiff Villamil worked at El Bucanas Cafe from approximately August 25, 2020 through

approximately March 13, 2021, with a leave of absence from approximately November 12, 2020

through approximately December 4, 2020.

11.     Plaintiff Villamil worked at El Bucanas Cafe as a kitchen laborer.

12.     Plaintiff Villamil’s job duties at El Bucanas Cafe primarily consisted of preparing and

cooking food, washing dishes, taking food orders, and cleaning the restaurant.

13.     Prior to approximately January 1, 2021, Plaintiff Villamil typically and customarily worked

approximately fifty hours per week.

14.     Prior to approximately January 1, 2021, Plaintiff Villamil typically and customarily worked

the following schedule:

         Day              Start Time        End Time           Break Time        Hours Worked
       Monday             12:00 p.m.        10:00 p.m.              -                10.0
       Tuesday            12:00 p.m.        10:00 p.m.              -                10.0
      Wednesday           12:00 p.m.        10:00 p.m.              -                10.0
      Thursday                                           Off
        Friday                                           Off
       Saturday           12:00 p.m.        10:00 p.m.              -                10.0
       Sunday             12:00 p.m.        10:00 p.m.              -                10.0
                                                                                   Total: 50.0

15.     Starting on approximately January 1, 2021, Plaintiff Villamil typically and customarily

worked approximately forty hours per week.

16.     Starting on approximately January 1, 2021, Plaintiff Villamil typically and customarily

worked the following schedule:




                                                 3
          Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 4 of 11



         Day            Start Time           End Time           Break Time          Hours Worked
       Monday           12:00 p.m.           10:00 p.m.               -                 10.0
       Tuesday          12:00 p.m.           10:00 p.m.               -                 10.0
      Wednesday         12:00 p.m.           10:00 p.m.               -                 10.0
      Thursday                                            Off
        Friday                                            Off
       Saturday                                           Off
        Sunday           12:00 p.m.          10:00 p.m.               -                 10.0
                                                                                     Total: 40.0

17.     At all relevant times, Defendants paid Plaintiff Villamil $7.00 per hour.

18.     At all relevant times, Defendants paid Plaintiff Villamil in cash.

19.     In 2020, Plaintiff Villamil typically and customarily worked more than forty hours per

workweek for Defendants.

20.     At all relevant times, Defendants paid Plaintiff Villamil the same regular hourly rate across

all hours worked.

21.     At all relevant times, Defendants did not pay Plaintiff Villamil overtime wages — or one

and one-half times her regular hourly rate for hours worked in excess of forty in a workweek.

22.     In addition to not paying overtime wages, Defendants did not pay Plaintiff Villamil the

applicable federal, Maryland, and Prince George’s County minimum wages.

23.     Defendants owe Plaintiff Villamil approximately $6,360.00 in minimum and overtime

wages (excluding liquidated damages).

                        Factual Allegations Specific to Plaintiff Herrera
24.     Plaintiff Herrera worked at El Bucanas Cafe from approximately August 27, 2020 through

approximately March 13, 2021, with a leave of absence from approximately November 18, 2020

through approximately December 2, 2020.

25.     Plaintiff Herrera worked at El Bucanas Cafe as a kitchen laborer.




                                                 4
           Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 5 of 11



26.      Plaintiff Herrera’s job duties at El Bucanas Cafe primarily consisted of preparing and cook-

ing food, washing dishes, taking food orders, and cleaning the restaurant.

27.      Prior to approximately December 16, 2020, Plaintiff Herrera typically and customarily

worked approximately forty-eight hours per week.

28.      Prior to approximately December 16, 2020, Plaintiff Herrera typically and customarily

worked the following schedule:

         Day           Start Time           End Time             Break Time         Hours Worked
       Monday                                             Off
       Tuesday                                            Off
      Wednesday         12:00 p.m.          10:00 p.m.                -                 10.0
      Thursday          12:00 p.m.          10:00 p.m.                -                 10.0
        Friday          12:00 p.m.          10:00 p.m.                -                 10.0
       Saturday         12:00 p.m.          10:00 p.m.                -                 10.0
        Sunday           5:00 a.m.           1:00 p.m.                -                  8.0
                                                                                     Total: 48.0

29.      Starting on approximately December 16, 2020, Plaintiff Herrera typically and customarily

worked approximately thirty-eight hours per week.

30.      Starting on approximately December 16, 2020, Plaintiff Herrera typically and customarily

worked the following schedule:

         Day             Start Time           End Time           Break Time         Hours Worked
       Monday                                              Off
       Tuesday                                             Off
      Wednesday                                            Off
      Thursday           12:00 p.m.          10:00 p.m.                   -              10.0
        Friday           12:00 p.m.          10:00 p.m.                   -              10.0
       Saturday          12:00 p.m.          10:00 p.m.                   -              10.0
        Sunday            5:00 a.m.           1:00 p.m.                   -               8.0
                                                                                      Total: 38.0

31.      At all relevant times, Defendants paid Plaintiff Herrera $7.00 per hour.

32.      At all relevant times, Defendants paid Plaintiff Herrera in cash.




                                                  5
         Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 6 of 11



33.    Prior to approximately December 16, 2020, Plaintiff Herrera typically and customarily

worked more than forty hours per workweek for Defendants.

34.    At all relevant times, Defendants paid Plaintiff Herrera the same regular hourly rate across

all hours worked.

35.    At all relevant times, Defendants did not pay Plaintiff Herrera overtime wages — or one

and one-half times her regular hourly rate for hours worked in excess of forty in a workweek.

36.    In addition to not paying overtime wages, Defendants did not pay Plaintiff Herrera the

applicable federal, Maryland, and Prince George’s County minimum wages.

37.    Finally, Defendants did not pay Plaintiff Herrera for eight hours of work during her last

week of employment.

38.    Defendants owe Plaintiff Herrera approximately $6,000.00 in regular, minimum, and over-

time wages (excluding liquidated damages).

                        Factual Allegations Common to All Plaintiffs

39.    Defendant Osorio Guzman set the hours of operation for El Bucanas Cafe.

40.    Defendant Osorio Guzman hired Plaintiffs.

41.    Defendant Osorio Guzman set Plaintiffs’ work schedules.

42.    Defendant Osorio Guzman supervised Plaintiffs.

43.    Defendant Osorio Guzman set Plaintiffs’ rate of compensation.

44.    Defendant Osorio Guzman handed Plaintiffs their pay.

45.    At all relevant times, Defendants had the power to hire and fire Plaintiffs.

46.    At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

47.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

48.    At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.




                                                6
            Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 7 of 11



49.    Federal law required that Defendants pay Plaintiffs least $7.25 per hour. 29 U.S.C.

§ 206(a)(1).

50.    Maryland law required that Defendants pay Plaintiffs at least $11.00 from January 1, 2020

through December 31, 2020, and $11.60 per hour from January 1, 2021 through the present (for

employers with 14 or less employees). Md. Code, Lab. & Empl. Art. § 3-413.

51.    Prince George’s County law required that Defendants pay Plaintiffs at least $11.50 per

hour from October 1, 2017, through December 31, 2020, and $11.60 per hour from January 1,

2021 through the present. Prince George’s Cnty. Code § 13A-117.

52.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs the applicable federal, Maryland, and Prince George’s County minimum wages.

53.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular hourly rate for all hours worked in excess of forty hours

in any one workweek.

54.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

55.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

56.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of Maryland.

                                           COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
57.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

58.    Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29 U.S.C.

§ 203(d).


                                                 7
          Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 8 of 11



59.     The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

60.     The FLSA permits states to set a minimum wage higher than that provided for by the FLSA.

29 U.S.C. § 218.

61.     The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

62.     Defendants violated the FLSA by knowingly failing to pay Plaintiffs the required minimum

wage.

63.     Defendants violated the FLSA by knowingly failing to pay Plaintiffs at least one and one-

half times their regular hourly rates for hours worked in excess of forty hours in any one workweek.

64.     Defendants’ violations of the FLSA were willful.

65.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid min-

imum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
66.     Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.

67.     Each defendant was an “employer” of Plaintiffs within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

68.     The MWHL requires that employers pay non-exempt employees at least $11.00 from Jan-

uary 1, 2020 through December 31, 2020, and $11.60 per hour from January 1, 2021 through the

present. Md. Code, Lab. & Empl. Art. § 3-413.


                                                  8
         Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 9 of 11



69.    The MWHL requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. Md. Code,

Lab. & Empl. Art., §§ 3-415 and 3-420.

70.    Defendants violated the MWHL by knowingly failing to pay Plaintiffs the required mini-

mum wage.

71.    Defendants violated the MWHL by knowingly failing to pay Plaintiffs one and one-half

times their regular hourly rate for hours worked in excess of forty hours in any one workweek.

72.    Defendants’ violations of the MWHL were willful.

73.    For Defendants’ violations of the MWHL, Defendants are liable to Plaintiffs for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees

and expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE MWPCL

74.    Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.

75.    Each defendant was an “employer” of Plaintiffs within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

76.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

77.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

78.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).


                                                 9
         Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 10 of 11



79.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiffs all wages

due, including minimum, overtime, and regular wages.

80.    Defendants’ violations MWPCL were willful.

81.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiffs for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, court costs, interest,

and any other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $39,542.00, and grant

the following relief:

       a.       Award Plaintiffs $37,080.00, consisting of the following overlapping elements:

              i.        unpaid federal minimum and overtime wages, plus an equal amount as liq-

                        uidated damages, pursuant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid Maryland minimum and overtime wages, plus an equal amount as

                        liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl. Art.,

                        § 3-427;

            iii.        three times the amount of unpaid minimum and overtime wages, pursuant

                        to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

       b.       Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

       c.       Award Plaintiffs reasonable attorney’s fees and expenses at (as of this date, approx-

       imately $2,060.00);

       d.       Award Plaintiffs court costs (currently, $402.00); and

       e.       Award any additional relief the Court deems just.




                                                 10
       Case 8:21-cv-00832-TDC Document 1 Filed 04/01/21 Page 11 of 11




April 1, 2021                       Respectfully submitted,

                                    DCWAGELAW
                                    By: /s/ Justin Zelikovitz
                                    JUSTIN ZELIKOVITZ, #17567
                                    519 H Street NW
                                    Washington, DC 20001
                                    Phone: (202) 803-6083
                                    Fax: (202) 683-6102
                                    justin@dcwagelaw.com

                                    Counsel for Plaintiffs




                                     11
